Title: To Benjamin Franklin from Sir Edward Newenham, 20 October 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            Dear Sir
            20th October 1783
          
          Every hour of my Life induces me most Gratefully to commemorate the Æra, that first made me acquainted with the Virtuous Heir of ancient Roman Patriotism; this day I had the honor of your Excellencys of the 2d Inst: at the same time that I

had one from Philadelphia, mentioning a hope that this Independant Kingdom would be included in the Commercial Treaty—
          I had determined on the first day of the meeting of our Parliament to have introduced that Subject, but a dangerous disorder in my bowels has Obliged me to Keep my room untill this day, when I ventured down stairs; the late rains have been so incessant, & the air so damp & foggy, that this disorder in the Bowels has Carried off great Numbers, particularily my ever to be lamented friend Mr Baron Burgh; He was the mover of the Amendment—a Free Trade—he was my Second in Stopping more troops being sent to America—he was a warm friend to a Parliament Reform, & he would have proved a Valuable acquisition to the house of Lords, as Appeals are now to be tried before them; for I am Sorry to Say, we have not ten Lords fit, competent or proper to Judge Appeals; I would rather (if our Constitution could permit it) have our appeals tried in any Country than this,—Mr Burgh pleaded my Cause against the Crown for 8 years & finaly cast them, but never accepted of a fee—he first encouraged the Cotton Manufacture, which is now well Established—he died, almost a Pauper—but Parliament have recommended his Orphan Children to Government; he was a faithfull friend & a Virtuous Citizen; Pardon this digression!—
          
          Our Linnens have had a Quicker & better sale than last year, & Larger returns in Specie; and a good deal have been sent to Different parts of america; our Manufacturers are more carefull and more Exact in their work, than formerly; but the Trade of this City in Woollens is very Low, many hundreds are starving, & thousands out of Employment; as the Shops are overstocked; however I hope a very Short Time will releive them; I shall move a Clubb that I am in, to give a grand Maskqued Ball to 5 or 600 persons; this will circulate 2 or 3000 pound; a Number are gone and others going to America, but they complain very much of the Cruelty of the Captains of the Ships; this hinders some of the Better Sort of People from going; In Leiu of those we are getting some Germans & some Genevans—
          Should the Roman Catholics obtain Votes here, Even those worth £50 a year, they would out-poll the Protestants by such considerable Majorities, that no Protestant Candidate could Carry a Single County or free City in Ireland, & Should they have a parlement of their own, they would soon revise the acts of Settlements & forfeitures; they would serve us, as the Scotch & American Rebels intended to have served the friends of Liberty in america, had Tyranny prevaild over Virtue— In Some Counties the Papists of £100 a year, outnumber all ranks of Protestant Electors; they have every other Freedom; however, this Important Subject has not been publickly agitated; nor will it untill the Grand Convention meets on the 10th, when I think it will be warmly & Closely contested, but if it should pass there, I do not think it will pass Either house of Parliament, as the Commons will not readily pass a Law to prevent their Heirs from Sitting in Parliament;—we have a new Sight here—a Bishop preaching in favour of Popery—Clad in Military array—& accepting of a Commission as General & Delegate—his address to his Corps is bad English & very poor; I Expected something

Grand & sensible from him, but alass, Parturiunt Montes nascetur ridiculus mus—one Earl of Bristol was Vice-roy, & this Bishop wants to succeed his Brother—
          I find my Daughter, at Marsailles, is near having a French Newenham; the Consulship would be Very acceptable to that house— She intends to pay us a Visit in the Spring, & to pass through Paris—
          Permit me most Earnestly (as a friend to the Welfare of Ireland which I am convinced you are) to Entreat you will give me any Instructions for the benefit of the Irish Trade that may occur to you—and also, that you will (if the treaty is not finaly concluded) acquaint the Ministers who are to Sign, that I have assured you, that Measure will be mentioned in the Irish Parliament on the 27th Instant, & therefore hope they will wait the result of it; I mean to agitate it myself; the Issue of which I shall immediatly have the Honor of communicating to your Excellency— Permit me also to Enquire if it is not necessary, that we should have Consuls in some one or two Towns in America, & whether it is not intended that the United states should have one or more in Ireland? because I would wish to have that done by us before the Adjournment of this Session; a Friend of Mine at Philadelphia urged this matter to me.
          Lady Newenham, with Every sentiment of the warmest respect & Esteem, most thankfully acknowledges your obliging

remembrance of her; and entreats your Acceptance of her sincere wishes for your perfect Enjoyment of Every happiness; I may possibly be partial, but I must say, I adore her as a friend & Companion—all my family join me in respects to your Excellency, & best wishes to your Grandson—
          I have the Honor, to be, with due Respect your Excellencys most Obliged & most obt Hble: Servt
          
            Edward Newenham
          
          
            PS: we are anxious for the Treasure of THE Bust— Galway Election has lasted 50 days, 500 has polled for 2 Candidates & 400 for the other two. Such an Election was never heard of—
          
         
          Addressed: His Excellency B: Franklin / Passy / Paris
        